              Case 1:21-cv-00658-SAB Document 14 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   PERRY HARRINGTON,                                   Case No. 1:21-cv-00658-SAB-HC

11                  Petitioner,                          ORDER DENYING PETITIONER’S
                                                         MOTION FOR APPOINTMENT OF
12           v.                                          COUNSEL

13   CIOLLI,                                             (ECF No. 4)

14                  Respondent.

15

16          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254.

18          Petitioner has moved for appointment of counsel. (ECF No. 4). There currently exists no

19 absolute right to appointment of counsel in habeas proceedings. See, e.g., Chaney v. Lewis, 801
20 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958).

21 However, the Criminal Justice Act authorizes the appointment of counsel at any stage of the

22 proceeding for financially eligible persons if “the interests of justice so require.” 18 U.S.C. §

23 3006A(a)(2)(B). To determine whether to appoint counsel, the “court must evaluate the

24 likelihood of success on the merits as well as the ability of the petitioner to articulate his claims

25 pro se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,

26 954 (9th Cir. 1983).
27          Petitioner argues that counsel should be appointed because he is untrained in the law, the

28 issues raised in the petition are highly complex, and he has limited access to the law library.


                                                     1
              Case 1:21-cv-00658-SAB Document 14 Filed 04/27/21 Page 2 of 2


 1 (ECF No. 4). Upon review of the petition and the instant motion for appointment of counsel, the

 2 Court finds that Petitioner appears to have a sufficient grasp of his claims and the legal issues

 3 involved and that he is able to articulate those claims adequately. The legal issues involved are

 4 not extremely complex, and Petitioner does not demonstrate a likelihood of success on the merits

 5 such that the interests of justice require the appointment of counsel at the present time.

 6          If, upon review of Respondent’s response to the petition, the Court finds that the legal

 7 issues are more complex than they appear currently, the Court may revisit Petitioner’s request for

 8 counsel.

 9          Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for appointment of

10 counsel (ECF No. 4) is DENIED without prejudice.

11
     IT IS SO ORDERED.
12

13 Dated:      April 27, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
